AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT

Received
for the U.S. Marshals Service
Southern District of lowa Southern District of lowa

12:58 pm, Jun 17 2020
United States of America

Vv. )

) Case No. 4:20-CR-103
RYAN DON ANDREW FORD
)
a a )

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) RYAN DON ANDREW FORD ,
who is accused of an offense or violation based on the following ¢ document filed with the court:

M Indictment 1 Superseding Indictment C1 Information O Superseding Information © Complaint
(1 Probation Violation Petition [1 Supervised Release Violation Petition OViolation Notice O Order of the Court

This offense is briefly described as follows:

Cts 1-2: Production of Child Pornography, in violation of U.S.C. 18 § 2251(a) and 2251 (ce);
Ct3: Reciept of Child Pornography, in violation of U.S.C. 18 § 2252A(a)(2) and 2252A(b)(1); and
Ct 4: Possession of Child Pornography, in violation of U.S.C. § 2252A(a)(5)(B) and S2SeA(O) 2)

 

Date: 06/17/2020, a eee
DEPUTY CLERK
City and state: | Des Moines,lowa | 7 ___ Ross A. Walters, U.S. Magistrate Judge

Printed name and title

 

Return

 

 

This warrant was received on (date) © /) a7 2020 _ , and the person was arrested on (date) Of ot /. 2020

at (city and state) FAik (FlELh , ZA _ 7

=) dees a s signatur re

Ko LES LUD

Printed name and wie

 

Date: _ Cf2t/2z20_ ;

 

 
